                Case 2:20-cv-00019-RSM Document 15 Filed 08/03/20 Page 1 of 3



1
                                                                   The Hon. Judge Ricardo S. Martinez
2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT SEATTLE

8     SAMIR T. PATEL,                                            No. 2:20-cv-00019-RSM

9                                    Plaintiff,                   ORDER GRANTING
                                                                  PLAINTIFF’S MOTION FOR
10    v.                                                          SUMMARY JUDGMENT AND
                                                                  ENTRY OF JUDGMENT
11    DARRON M. HAY,                                              AGAINST DEFENDANT

12                                   Defendant.                   Noting Date: May 29, 2020

13

14                                                I.   ORDER

              This matter having come before the Court on Plaintiff’s Motion for Summary Judgment
15
     pursuant to Fed. R. Civ. P. 56, and the Court having considered the same along with following:
16
           1. The Declaration of Samir T. Patel in support of the Motion, and the exhibit attached
17
              thereto;
18         2. The Declaration of Counsel Joshua Schaer in support of the Motion;
19         3. The Verified Complaint (Dkt. No. 1) and Defendant’s Answer thereto (Dkt. No. 13); and

20         4. Any response and/or reply briefing submitted by the parties;

     The Court being fully advised of the issues presented herein, and there being no genuine issue of
21
     material disputed fact precluding judgment as a matter of law; the Court finds as follows:
22


      ORDER GRANTING PLAINTIFF’S                                                         OSERAN HAHN P.S.
      MOTION FOR SUMMARY JUDGMENT                                                     929 108th Ave NE #1200
                                                                                          Bellevue WA 98004
      CASE NO. 2:20-cv-00019-RSM - 1                                                   Phone: (425) 455-3900
                                                                                    Facsimile: (425) 455-9201
               Case 2:20-cv-00019-RSM Document 15 Filed 08/03/20 Page 2 of 3



1            Defendant Hay is in default pursuant to the terms of a promissory note dated February 12,

2    2015 (“Note”) evidencing a debt owed to Plaintiff. The Note has been accelerated and is due in

     full.
3
             The unpaid balance under said Note as of March 12, 2020, is $137,600.00, which
4
     includes a principal amount due of $87,000.00 with an agreed offset reduction of $10,000.00,
5
     interest accrued in the amount of $52,200.00, and late charges of $8,400.00.
6            As set forth in the Note, Plaintiff shall also be entitled to add and recover reasonable
7    attorneys’ fees and costs in the amount of $4,250.00.

8            Judgment shall therefore be entered against Defendant Hay for a total amount of

     $141,850.00 as of March 12, 2020, plus interest at the contractual rate of twelve (12) percent per
9
     annum accruing post-judgment.
10
             Now therefore, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff
11
     shall receive summary judgment on the claim raised in Plaintiff’s Complaint. Consequently, a
12
     judgment shall be entered in favor of Plaintiff against Defendant as stated herein.
13   //

14   //

15   //

     //
16
     //
17
     //
18
     //
19   //
20   //

21   //

22   //



      ORDER GRANTING PLAINTIFF’S                                                           OSERAN HAHN P.S.
      MOTION FOR SUMMARY JUDGMENT                                                       929 108th Ave NE #1200
                                                                                            Bellevue WA 98004
      CASE NO. 2:20-cv-00019-RSM - 2                                                     Phone: (425) 455-3900
                                                                                      Facsimile: (425) 455-9201
             Case 2:20-cv-00019-RSM Document 15 Filed 08/03/20 Page 3 of 3



1
                                II.    JUDGMENT SUMMARY
2
     1.   JUDGMENT CREDITOR:                        Samir T. Patel
3
     2.   JUDGMENT DEBTOR(S):                       Darron M. Hay
4    3.   JUDGMENT AMOUNT:                          $141,850.00 as of March 12, 2020,
                                                    including principal, late charges, and interest
5                                                   accrued until the date of judgment, and
                                                    reasonable attorneys’ fees and costs
6
     4.   JUDGMENT WILL BEAR INTEREST AT:           12%
7
     5.   ATTORNEY FOR JUDGMENT CREDITOR:           Oseran Hahn P.S. c/o Joshua S. Schaer
8
     6.   ATTORNEY FOR JUDGMENT DEBTOR(S):          None
9

10
           ORDERED this 3rd day of August, 2020.
11

12

13
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17
     Presented by:
     OSERAN HAHN P.S.
18

19
     By: /s/ Joshua S. Schaer____________________
20
     JOSHUA SCHAER, WSBA #31491
     Attorneys for Plaintiff Samir T. Patel
21

22


      ORDER GRANTING PLAINTIFF’S                                                   OSERAN HAHN P.S.
      MOTION FOR SUMMARY JUDGMENT                                               929 108th Ave NE #1200
                                                                                    Bellevue WA 98004
      CASE NO. 2:20-cv-00019-RSM - 3                                             Phone: (425) 455-3900
                                                                              Facsimile: (425) 455-9201
